Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered.

Status of Claims
This office action for the 15/830303 application is in response to the communications filed July 30, 2021. 
Claims 1, 19 and 20 were amended July 30, 2021. 
Claims 1-20 are currently pending and considered below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 15/830258 in view of Pacha (US 2011/0246229) in further view of Mahadkar et al. (US 2014/0379361). This is a provisional nonstatutory double patenting rejection.
Claim 1 teaches substantially similar claim language as claim 1 of the ‘258 application save for what the bypass function is bypassing and the presence of a program bundle. In 
However, Pacha teaches the billable service having a program bundle:  
(Paragraph [0017] of Pacha. The teaching describes a system of detecting and identifying abuse, over-utilization and fraud arising from a healthcare bill/claim submitted for reimbursement. A memory means is used for storing a set of user-defined rules for detecting and identifying fraud. Such rules can include specific requirements in determining if the proper patient history, examination and medical decision making process of a patient was documented/performed prior to ordering diagnostic test; a quantity rule, an unbundled rule, a multidisciplinary rule, a provider referral rule, an interpretation rule, a timing rule, etc.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to claim 1, the program bundle teachings of Pacha. Paragraph [0021] of Pacha teaches that the present system provides an efficient paperless environment to review/examiner the source data without altering the integrity of the original documentation as compared to other systems. One of ordinary skill in the art would have added to claim 1, the teaching of Pacha based on this incentive without yielding unexpected results. 
However Mahadkar teaches utilizing the program bundle (taught by Pacha above) to automatically determine, at the auto-adjudication system, if the encounter is eligible for a fast pass token: 
(Paragraph [0031] of Mahadkar. The teaching describes an insurance payment system wherein upon pre-authorization of insurance payment, the insurance provider 150 may send a message of pre-authorized funds 104 a to a payment processing platform (e.g., VisaNet, etc.) including a HTTPS POST message 
Mahadkar further teaches the fast pass token enabling an insurance verification check for the encounter to be non-billable:
(Paragraph [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable.)
Mahadkar further teaches upon determining the encounter is eligible for the past pass token, set, at the auto-adjudication system, a token eligible bit flag for the encounter:
(Paragraph [0077] of Mahadkar. The teaching describes determining if a user is qualified for pre-authorization for surgery, and if they are, then pre-authorizing them for a surgery.)
Mahadkar further teaches store, at the auto-adjudication system, the token eligible bit flag with the encounter:
(Paragraph [0028] of Mahadkar. The teaching describes storing the fast pass token for the encounter in an electronic record.)
Mahadkar further teaches based on the stored token eligible bit flag being stored with the encounter, automatically bypass, by the auto-adjudication system, billing of a provider or health system for the insurance verification check:
 (Paragraph [0080] and Figure 3C of Mahadkar. The teaching describes pre-authorizing a surgery if the surgery is qualified for pre-authorization, which allows them to bypass billing the insurance provider an additional amount.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of claim 1 and Pacha, the fast pass token of Mahadkar. Paragraph [0017] of Mahadkar teaches that the disclosed invention provides for expedited healthcare claim processing and reduced processing latency in healthcare claim adjudication. One of ordinary skill in the art would have added to the combined teaching of claim 1 and Pacha, the teaching of Mahadkar based on this incentive without yielding unexpected results.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 15/830319 in view of Pacha (US 2011/0246229) in further view of Mahadkar et al. (US 2014/0379361). This is a provisional nonstatutory double patenting rejection
Claim 1 teaches substantially similar claim language as claim 1 of the ‘319 application save for what the bypass function is bypassing and the presence of a program bundle. In claim 1 of the ‘319 application, the bypass function pertains to billing of a provider or health system for claim scrubbing. In claim 1 the bypass is for code validation.
However, Pacha teaches the billable service having a program bundle:  
(Paragraph [0017] of Pacha. The teaching describes a system of detecting and identifying abuse, over-utilization and fraud arising from a healthcare bill/claim submitted for reimbursement. A memory means is used for storing a set of user-defined rules for detecting and identifying fraud. Such rules can include specific requirements in determining if the proper patient history, examination and medical decision making process of a patient was documented/performed prior to 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to claim 1 , the program bundle teachings of Pacha. Paragraph [0021] of Pacha teaches that the present system provides an efficient paperless environment to review/examiner the source data without altering the integrity of the original documentation as compared to other systems. One of ordinary skill in the art would have added to claim 1, the teaching of Pacha based on this incentive without yielding unexpected results.
However Mahadkar teaches determining whether an encounter corresponding to a billable service is associated with a fast pass token, the fast pass token preventing billing a provider or health system for claim scrubbing, upon determining the encounter is associated with a fast pass token: (a) automatically bypass claim scrubbing for the encounter and (b) automatically bypass billing the provider or health system for claim scrubbing:
(Paragraphs [0044] and [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. The teaching describes pre-authorizing a surgery if the surgery is qualified for pre-authorization, which allows them to bypass billing the insurance provider an additional amount, this bypass including skipping scrubbing the claims that would have happened had the bypass not occurred.)
It would have been obvious to one of ordinary skill in the art before the time of filing to swap the code verification of claim 1 with the teaching of Mahadkar. Paragraph [0017] of Mahadkar teaches that the disclosed invention provides for expedited healthcare claim 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 15/830336 in view of Pacha (US 2011/0246229) in further view of Mahadkar et al. (US 2014/0379361). This is a provisional nonstatutory double patenting rejection. 
Claim 1 has substantially similar subject matter as claim 1 of the ‘336 application save for the financial transaction elements. 
However, Pacha teaches upon determining the billable service of the encounter is eligible for auto-adjudication and electronic funds transfer: (a) automatically query, by the auto-adjudication system, a contract management system for a health service price associated with a contract for the codes and a health plan of a patient: 
(Paragraph [0050] of Pacha. The teaching describes querying CPT code modifiers for a health service price associated with the RBRVS, which is a physician payment system used by payers to determine the cost of each type of service.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to claim 1, the program bundle teachings of Pacha. Paragraph [0021] of Pacha teaches that the present system provides an efficient paperless environment to review/examiner the source data without altering the integrity of the original documentation as compared to other systems. One of ordinary skill in the art would have added to Shemesh, the teaching of Pacha based on this incentive without yielding unexpected results. 
However Mahadkar teaches (b) automatically initiate, by the auto-adjudication system, electronic funds transfer to debit an auto-adjudication account of a payer and credit a provider or hospital bank account for the health service price: 
(Paragraphs [0016]-[0019] and Figures 1A(a) and 1A(b) of Mahadkar. The teaching describes determining eligibility for electronic funds transfer. The system then can debit a payer to load a prepaid-card, which is then used to credit a healthcare provider and facilitate the electronic payment from the insurance provider to the healthcare provider.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of claim 1 and Pacha, the fast pass token of Mahadkar. Paragraph [0017] of Mahadkar teaches that the disclosed invention provides for expedited healthcare claim processing and reduced processing latency in healthcare claim adjudication. One of ordinary skill in the art would have added to the combined teaching of Shemesh and Pacha, the teaching of Mahadkar based on this incentive without yielding unexpected results.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of co-pending Application No. 15/830319 and claim 2 of co-pending Application No. 15/830336. These claims are substantially similar to each other.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of co-pending Application No. 15/830319 and claim 10 of co-pending Application No. 15/830336. These claims are substantially similar to each other.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of co-pending Application No. 15/830319 and claim 11 of co-pending Application No. 15/830336. These claims are substantially similar to each other.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of co-pending Application No. 15/830319 and claim 3 of co-pending Application No. 15/830336. These claims are substantially similar to each other.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of co-pending Application No. 15/830258, and claim 17 of co-pending Application No. 15/830336. These claims are substantially similar to each other.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of co-pending Application No. 15/830258, and claim 18 of co-pending Application No. 15/830336. These claims are substantially similar to each other.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of co-pending Application No. 15/830336. These claims are substantially similar to each other.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of co-pending Application No. 15/830258, and claim 12 of co-pending Application No. 15/830319. These claims are substantially similar to each other.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of co-pending Application No. 15/830258, and claim 13 of co-pending Application No. 15/830319. These claims are substantially similar to each other.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of co-pending Application No. 15/830258, and claim 16 of co-pending Application No. 15/830319. These claims are substantially similar to each other.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of co-pending Application No. 15/830258, claim 17 of co-pending Application No. 15/830319 and claim 6 of co-pending Application No. 15/830336. These claims are substantially similar to each other.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of co-pending Application No. 15/830258, claim 17 of co-pending Application No. 15/830319 and claim 7 of co-pending Application No. 15/830336. These claims are substantially similar to each other.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of co-pending Application No. 15/830258, claim 18 of co-pending Application No. 15/830319 and claim 8 of co-pending Application No. 15/830336. These claims are substantially similar to each other.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of prior to evaluating a service code set for a billable service for accuracy, evaluate an encounter corresponding to the billable service for a presence of a fast pass token eligible bit flag and upon determining the encounter has the fast pass token eligible bit flag set and the service code is eligible for a fast pass token: (a) assign a fast pass token for the encounter and (c) bypass billing a provider or health system for code validation, wherein code validation comprises 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a system for utilizing frictionless processing to bypass code validation, the system comprising:”, “a processor”, “a computer storage medium storing computer-useable instructions that, when used by the processor, cause the processor to:”, “automatically”, “at an auto-adjudication system” and “(b) store the fast pass token for the encounter in an electronic medical record (EMR)”, a system for utilizing frictionless processing to bypass code validation, the system comprising: a processor and a computer storage medium storing computer-useable instructions that, when used by the processor, cause the processor to: prior to evaluating a service code set for a billable service for accuracy, automatically evaluate, at an auto-adjudication system, an encounter corresponding to the billable service for a presence of a fast pass token eligible bit flag and upon determining the encounter has the fast pass token eligible bit flag set and the service code is eligible for a fast pass token: (a) assign a fast 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“(b) store the fast pass token for the encounter in an electronic medical record (EMR)” which corresponds to mere data gathering and/or output.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a system for utilizing frictionless processing to bypass code validation, the system comprising:”, “a processor”, “a computer storage medium storing computer-useable instructions that, when used by the processor, cause the processor to:”, “automatically” and “at an auto-adjudication system”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“(b) store the fast pass token for the encounter in an electronic medical record (EMR)” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the code set is one of a Healthcare Common Procedure Coding System (HCPCS) code set or a Current Procedural Terminology (CPT) code set.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising utilizing a program bundle corresponding to the encounter to determine if the encounter is eligible for the fast pass token” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising setting the token eligible bit flag for the encounter” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising storing the token eligible bit flag” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising upon determining the encounter does not have the fast pass token eligible bit flag set, continue with normal code validation” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising initiating processing to charge for the billable service associated with the encounter” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 7 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising, during claim generation, determine whether the encounter is associated with a fast pass token, the fast pass token preventing billing a payer for claim scrubbing” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising, upon determining the encounter is associated with a fast pass token, bypassing claim scrubbing for the encounter” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising not billing the provider or health service for claim scrubbing” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising, upon determining the encounter is not associated with a fast pass token, continuing with claim generation and subsequent claim scrubbing” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising billing a provider or health service for claim scrubbing” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising determining, utilizing the program bundle, whether the encounter is eligible to participate in auto-adjudication and electronic funds transfer” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising, upon determining the encounter is eligible for auto-adjudication and electronic funds transfer querying a contract management system for a health service price associated with the contract for the code and a health plan of the patient” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further comprising, upon determining the encounter is eligible for auto-adjudication and electronic funds transfer querying a contract management system for a health service price associated with the contract for the code and a health plan of the patient” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“further comprising, upon determining the encounter is eligible for auto-adjudication and electronic funds transfer querying a contract management system for a health service price associated with the contract for the code and a health plan of the patient” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 
Claim 15 depends from claim 14 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising initiating electronic funds transfer to debit an auto-adjudication account and credit a provider or hospital bank account for the health service price for the encounter” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further comprising initiating electronic funds transfer to debit an auto-adjudication account and credit a provider or hospital bank account for the health service price for the encounter” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“further comprising initiating electronic funds transfer to debit an auto-adjudication account and credit a provider or hospital bank account for the health service price for the encounter” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 15 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising creating a billing record for an auto-adjudicated transaction fee, the billing record having 835 remittance data and electronic funds transfer data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 depends from claim 16 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising communicating the billing record to an analytics system and a patient financial system” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further comprising communicating the billing record to an analytics system and a patient financial system” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“further comprising communicating the billing record to an analytics system and a patient financial system” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves 
As per claim 18, 
Claim 18 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 18 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising, upon determining the encounter is not eligible for auto-adjudication and electronic funds transfer, continuing with normal claim processing by communicating encounter data to a healthcare clearinghouse or directly to a health plan” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19, 
Claim 19 is substantially similar to claim 1. Accordingly, claim 19 is rejected for the same reasons as claim 1. 
As per claim 20, 
Claim 20 is substantially similar to claim 1. Accordingly, claim 20 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh et al. (US 2016/0110818; herein referred to as Shemesh) in view of Pacha (US 2011/0246229) in further view of Mahadkar et al. (US 2014/0379361; herein referred to as Mahadkar). 
As per claim 1, 
Shemesh teaches a processor:
(Paragraph [0061] of Shemesh. The teaching describes a “fraud detection platform 700 comprises a processor 710”)
Shemesh further teaches a computer storage medium storing computer-useable instructions: 
(Paragraph [0062] of Shemesh. The teaching describes “storage device 730 stores a program 712 and/or an anti-fraud engine 714 for controlling the processor 710”)
Shemesh further teaches automatically evaluate, at an auto-adjudication system, an encounter corresponding to the billable service:
(Paragraph [0025] of Shemesh. The teaching describes an automated insurance claim fraud detection process (an auto-adjudication system). In particular, a data sharing architecture for a network of computers to perform insurance fraud detecting. The system 100 includes an insurance claim processing system 150 that receives information about insurance claims (e.g., by receiving an electronic file from a team leader, an employer, an employee, an 
Shemesh does not explicitly teach prior to evaluating a service code set for a billable service for accuracy, automatically evaluate, at an auto-adjudication system, an encounter corresponding to the billable service for a presence of a fast pass token eligible bit flag.
However Pacha teaches prior to evaluating a service code set for a billable service for accuracy, automatically evaluate, at an auto-adjudication system, an encounter corresponding to the billable service for a presence of a set of conditions, which specifically effect how fast a claim can be adjudicated: 
(Paragraph [0017] of Pacha. The teaching describes a system of detecting and identifying abuse, over-utilization and fraud arising from a healthcare bill/claim submitted for reimbursement. A memory means is used for storing a set of user-defined rules for detecting and identifying fraud. Such rules can include specific requirements in determining if the proper patient history, examination and medical decision making process of a patient was documented/performed prior to ordering diagnostic test; a quantity rule, an unbundled rule, a multidisciplinary rule, a provider referral rule, an interpretation rule, a timing rule, etc. These rules define a set of conditions, which specifically effect how fast a claim can be adjudicated, e.g. if a rule fails and there is an error in the source material, the processing of the claims would take a longer time.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Shemesh, the program bundle teachings of Pacha. Paragraph 
The combined teaching of Shemesh and Pacha does not explicitly teach wherein the set of conditions, which specifically effect how fast a claim can be adjudicated are a fast pass token eligible bit flag. 
However Mahadkar teaches a fast pass token eligible bit flag:
(Paragraph [0031] of Mahadkar. The teaching describes an insurance payment system wherein upon pre-authorization of insurance payment, the insurance provider 150 may send a message of pre-authorized funds 104 a to a payment processing platform (e.g., VisaNet, etc.) including a HTTPS POST message including information of pre-authorization 104 a in the form of data formatted according to the XML. This pre-authorization of insurance payment is construed as determining an encounter as having a fast pass token because the pre-authorization is flagging the encounter to not be billable for standard HIPAA/other financial transaction processing.)
Mahadkar further teaches upon determining the encounter has the fast pass token eligible bit flag set and the service code is eligible for a fast pass token:
(a) assign a fast pass token for the encounter: 
(Paragraph [0052] of Mahadkar
(b) store the fast pass token for the encounter in an electronic medical record (EMR):  
(Paragraph [0028] of Mahadkar. The teaching describes storing the fast pass token for the encounter in an electronic record.)
(c) automatically bypass billing a provider or health system for code validation, wherein code validation comprises abstracting information from documentation and assigning standard codes using classification systems: 
(Paragraph [0080] and Figure 3C of Mahadkar
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Shemesh and Pacha, the fast pass token of Mahadkar. Paragraph [0017] of Mahadkar teaches that the disclosed invention provides for expedited healthcare claim processing and reduced processing latency in healthcare claim adjudication. One of ordinary skill in the art would have added to the combined teaching of Shemesh and Pacha, the teaching of Mahadkar based on this incentive without yielding unexpected results.
As per claim 2, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 1. 
Pacha further teaches wherein the code set is one of a Healthcare Common Procedure Coding System (HCPCS) code set or a Current Procedural Terminology (CPT) code set:
(Paragraph [0031] of Pacha. The teaching describes that the coding schemes used by the system include definitions of HCPCS/CPT® and ICD-9/10 codes.)
As per claim 3, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 1. 
Pacha and Mahadkar further teach further comprising utilizing a program bundle corresponding to the encounter to determine if the encounter is eligible for the fast pass token: 
(Paragraph [0017] of Pacha. The teaching describes a system of detecting and identifying abuse, over-utilization and fraud arising from a healthcare bill/claim submitted for reimbursement. A memory means is used for storing a set of user-defined rules for detecting and identifying fraud. Such rules can include specific requirements in determining if the proper patient history, examination and 
(Paragraph [0031] of Mahadkar. The teaching describes an insurance payment system wherein upon pre-authorization of insurance payment, the insurance provider 150 may send a message of pre-authorized funds 104 a to a payment processing platform (e.g., VisaNet, etc.) including a HTTPS POST message including information of pre-authorization 104 a in the form of data formatted according to the XML. This pre-authorization of insurance payment is construed as determining an encounter as having a fast pass token because the pre-authorization is flagging the encounter to not be billable for standard HIPAA/other financial transaction processing.)
As per claim 4, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 1. 
Mahadkar further teaches further comprising setting the token eligible bit flag for the encounter:
(Paragraph [0077] of Mahadkar. The teaching describes determining if a user is qualified for pre-authorization for surgery, and if they are, then pre-authorizing them for a surgery.)
As per claim 5, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 4. 
Mahadkar further teaches further comprising storing the token eligible bit flag
(Paragraph [0028] of Mahadkar. The teaching describes storing the fast pass token for the encounter in an electronic record.)
As per claim 6, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 1. 
Shemesh and Pacha further teaches further comprising upon determining the encounter does not have the fast pass token eligible bit flag set, continue with normal code validation:
(Paragraph [0005] and Figure 5 of Shemesh. The teaching describes determining whether to bypass an action for an encounter by using questionable loss indicators used to determine whether to analyze a claim.)
(Paragraph [0044] and Figure 1 of Pacha. The teaching describes the claim analysis includes a code validation and if the encounter is not flagged with a bit flag, it continues through normal code validation.)
As per claim 7, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 6. 
Pacha further teaches further comprising initiating processing to charge for the billable service associated with the encounter:
(Paragraph [0048] of Pacha. The teaching describes charging for billable services.)
As per claim 8, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 7. 
Mahadkar further teaches further comprising, during claim generation, determine whether the encounter is associated with a fast pass token, the fast pass token preventing billing a payer for claim scrubbing: 
(Paragraphs [0044] and [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. The teaching describes pre-authorizing a surgery if the surgery is qualified for pre-authorization, which allows them to bypass billing the insurance provider an additional amount, this bypass including skipping scrubbing the claims that would have happened had the bypass not occurred.)
As per claim 9, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 8. 
Mahadkar further teaches further comprising, upon determining the encounter is associated with a fast pass token, bypassing claim scrubbing for the encounter:
(Paragraphs [0044] and [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. The teaching describes pre-authorizing a surgery if the surgery is qualified for pre-authorization, which allows them to bypass billing the insurance provider an additional amount, this bypass including skipping scrubbing the claims that would have happened had the bypass not occurred.)
As per claim 10, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 9. 
Mahadkar further teaches further comprising not billing the provider or health service for claim scrubbing: 
(Paragraphs [0044] and [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. The teaching describes pre-authorizing a surgery if the surgery is qualified for pre-authorization, which allows them to bypass billing the insurance provider an additional amount, this bypass including skipping scrubbing the claims that would have happened had the bypass not occurred.)
As per claim 11, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 10. 
Mahadkar further teaches further comprising, upon determining the encounter is not associated with the fast pass token, continuing with claim generation and subsequent claim scrubbing: 
(Paragraphs [0044] and [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. The teaching describes pre-authorizing a surgery if the surgery is qualified for pre-authorization, which allows them to bypass billing the insurance provider an additional amount, this bypass including skipping scrubbing the claims that would 
As per claim 13, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 10. 
Pacha further teaches further comprising determining, utilizing the program bundle, whether the encounter is eligible to participate in auto-adjudication and electronic funds transfer: 
(Paragraphs [0049]-[0050] of Pacha. The teaching describes that the system validates CPT codes that are authorized to be paid without review, equivalent to using the program bundle to verify codes for auto-adjudication and electronic funds transfer)
As per claim 14, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 13. 
Pacha further teaches further comprising, upon determining the encounter is eligible for auto-adjudication and electronic funds transfer querying a contract management system for a health service price associated with the contract for the code and a health plan of the patient:
(Paragraph [0050] of Pacha
As per claim 15, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 14. 
Mahadkar further teaches further comprising initiating electronic funds transfer to debit an auto-adjudication account and credit a provider or hospital bank account for the health service price for the encounter:
(Paragraphs [0016]-[0019] and Figures 1A(a) and 1A(b) of Mahadkar. The teaching describes determining eligibility for electronic funds transfer. The system then can debit a payer to load a prepaid-card, which is then used to credit a healthcare provider and facilitate the electronic payment from the insurance provider to the healthcare provider.)
As per claim 16, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 15. 
Mahadkar further teaches further comprising creating a billing record for an auto-adjudicated transaction fee, the billing record having 835 remittance data and electronic funds transfer data: 
(Paragraphs [0069], [0105] and [0109] of Mahadkar. The teaching describes creating a transaction record for an auto-adjudicated transaction fee. The billing record having insurance scheme information, equivalent to 835 remittance data and electronic funds transfer data. The system communicates the transaction record to a patient financial system.)
As per claim 17, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 16. 
Mahadkar further teaches further comprising communicating the billing record to an analytics system and a patient financial system: 
(Paragraphs [0069], [0105] and [0109] of Mahadkar. The teaching describes creating a transaction record for an auto-adjudicated transaction fee. The billing record having insurance scheme information, equivalent to 835 remittance data and electronic funds transfer data. The system communicates the transaction record to a patient financial system.)
As per claim 18, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 13. 
Mahadkar further teaches further comprising, upon determining the encounter is not eligible for auto-adjudication and electronic funds transfer, continuing with normal claim processing by communicating encounter data to a healthcare clearinghouse or directly to a health plan: 
(Paragraph [0044] and Figure 2A of Mahadkar. The teaching describes determining if a medical service is qualified for a prepaid service equivalent to auto-adjudication and subsequent electronic funds transfer. The teaching further describes continuing with normal claims processing if the medical service is not eligible for auto-adjudication and electronic funds transfer. The teaching further describes that the medical appointment data as encounter data and sending the medical appointment data to a medical insurance provider, equivalent to a health plan.)
As per claim 19, 
Claim 19 is substantially similar to claim 1. Accordingly, claim 19 is rejected for the same reasons as claim 1. 
As per claim 20, 
Claim 20 is substantially similar to claim 1. Accordingly, claim 20 is rejected for the same reasons as claim 1.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shemesh, Pacha and Mahadkar in further view of Burak et al. (US 2003/028482; herein referred to as Burak). 
As per claim 12, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 11. 
The combined teaching of Shemesh, Pacha and Mahadkar does not explicitly teach further comprising billing a provider or health service for claim scrubbing. 
However Burak teaches further comprising billing a payer for claim scrubbing: 
(Paragraph [0002] of Burak. The teaching describes that patients or third parties can be billed, which includes the healthcare provider determining if they are paying for the service of claim scrubbing.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Shemesh, Pacha and Mahadkar, the ability to not bill a payer as in Burak. Paragraphs [0011]-[0012] of Burak teach that the disclosed system provides for an improved way to process claims that reduces time, cost and effort on unnecessary claim analysis. One of ordinary skill in the art would have add to the combined teaching of Shemesh, Pacha and Mahadkar, the teaching of Burak based on this incentive without yielding unexpected results.

Response to Arguments
Applicant's arguments filed July 30, 2021 have been fully considered.
Applicant’s arguments pertaining to double patenting rejections are not persuasive:
The examiner is bound to make every rejection that they can in the effort to keep to compact prosecution. Accordingly, the examiner will not remove these rejections until such a time where the claims are amended to not require the double patenting rejection or a Terminal Disclaimer is filed.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive: 
The applicant argues that the pending claims are eligible because they are similar to U.S. Patent No. 7,941,207 which was found as patent eligible by the United States Court of Appeals for the Federal Circuit on April 17, 2020, see CardioNet, LLC v. InfoBionic, Inc. 955 F.3d 1358, 1365 (2020); (herein referred to as CardioNet). Specifically that the pending claims provide an improvement to technology in a similar manner that the invention in CardioNet demonstrated. The Court found in CardioNet that “the language of claim 1 indicates that it is directed to a device that detects beat-to-beat timing of cardiac activity, detects premature ventricular beats, and determines the relevance of the beat-to-beat timing to atrial fibrillation or atrial flutter, taking into account the variability in the beat-to-beat timing caused by premature ventricular beats identified by the device’s ventricular beat detector. In our view, the claims “focus on a specific means or method that improves” cardiac monitoring technology”, ibid. Here it is understood that the Court rightly decided that the claims in the ‘207 patent were eligible because they provided an improvement to cardiac monitoring technology through improving the technologies accuracy and demonstrated a clinically significant detection of a medical condition. The applicant argues that the pending claim provide similar improvements to medical technology as described in the applicant’s specification. 
The examiner respectfully disagrees. Looking to the cited portions of the applicant’s specification, the examiner understands the argued medical 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive:
The applicant argues that Mahadkar does not teach “automatically bypassing billing a provider or health system for code validation” and cites a clarification to what code validation means to further distinguish from the prior art. 
The examiner respectfully disagrees. Paragraph [0080] and Figure 3C of Mahadkar clearly teaches this feature. The reference teaches that when amounts match strictly, the insurance provider may authorize the transaction using pre-approved funds for insurance payment. This is the situation where the information of a) User Insurance profile, b) Procedure Code, and c) Payment estimate provide the proper information to pre-authorize a patient for payment in services to be rendered; bypassing billing a provider for code validation. In another implementation, when the two amounts do not match, the insurance 
Applicant’s remaining arguments are rendered moot in light of the preceding arguments and the new combination of references used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686